Citation Nr: 1741445	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine prior to September 9, 2013.

2.  Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine on or after September 9, 2013.

3.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to October 1972.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto, Rico.  In that decision, the RO granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent evaluation, effective from November 28, 2008.  The RO also granted service connection for hypertension and assigned a 20 percent evaluation, effective from November 28, 2008.  Jurisdiction was subsequently transferred to the RO in Nashville, Tennessee.

In a February 2010 rating decision, the RO determined that there had been clear and unmistakable error (CUE) in the June 2009 rating decision and reduced the Veteran's rating for degenerative disc disease of the lumbar spine to a noncompensable evaluation, effective from November 28, 2008.  The RO also reduced the disability rating for hypertension from 20 percent to 10 percent effective from November 28, 2008.  The Veteran submitted a timely notice of disagreement with the rating reductions in March 2010.  

In March 2013, the Veteran testified at a hearing held at the Nashville RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In August 2013, the Board remanded the case for further development.  

In a February 2016 rating decision, the RO increased the disability rating for the Veteran's lumbar spine disability to 40 percent, effective from September 9, 2013.  Because the increased evaluation does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2016, the Board found that restoration of the 10 percent evaluation for degenerative disc disease of the lumbar spine was warranted.  The Board also determined that reduction of the disability rating for hypertension from 20 percent to 10 percent was proper.  The Board remanded the increased rating claims for further development.  The case has since been returned for appellate review.

The Board also notes that, in a January 2017 rating decision, the RO effectuated the Board's restoration of the 10 percent evaluation for degenerative disc disease of the lumbar spine.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to October 20, 2010, the Veteran did not have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  He also did not have incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the previous 12 months.

2.  Since October 20, 2010, the Veteran's degenerative disc disease of the lumbar spine has been manifested by limitation of motion with significant pain and functional loss, but he has not been shown to have unfavorable ankylosis of the entire thoracolumbar spine.  The disability was also not manifested by incapacitating episodes of intervertebral disc syndrome totaling at least 6 weeks in a 12-month period.

3.  The Veteran's diastolic pressure is not predominantly 110 or more, and his systolic pressure is not predominantly 200 or more.


CONCLUSIONS OF LAW

1.  Prior to October 20, 2010, the criteria for an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2.  Since October 20, 2010, the criteria for an initial disability rating of 40 percent for degenerative disc disease and arthritis of the lumbar spine, but no higher, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

3.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the Veteran was scheduled for VA back and hypertension examinations in accordance with the December 2016 Board remand directives.  However, in January 2017, the Veteran refused to report for the VA examinations.  He indicated that he had five previous examinations and was tired of reporting to them.  Where entitlement to a VA benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record. 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 38 C.F.R. § 3.655(a). 

When a claimant fails to participate in a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the claimant lacked good cause to miss the scheduled examination. Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Here, given the evidence of record as set forth below, the Board remanded the case for VA examinations in order to ascertain the current severity and manifestations of the Veteran's lumbar spine disability and hypertension.  In addition, the Board remanded the case to obtain a VA back examination that complied with the requirements of Correia v. McDonald, 25 Vet. App. 158 (2016).  The Veteran, however, has not provided good cause to miss the scheduled examinations.  In the December 2016 remand, the Board advised the Veteran that it was his responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655.  The Veteran and his representative have not challenged the fact that he failed to report, requested that the examination be rescheduled, or provided good cause.  Under these circumstances, the Board finds that the Veteran's refusal to appear was without good cause, and the applicable regulation now requires that the claim be adjudicated based upon the evidence of record. 38 C.F.R. § 3.655(b); Turk, 21 Vet. App. 565 (2008).

In addition, in accordance with the December 2016 remand directives, in January 2017, the AOJ requested that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back and hypertension from January 2008 to December 2008, as discussed in July 2009 correspondence from a private physician.  As noted in the May 2017 supplemental statement of the case (SSOC), the Veteran did not respond to the request.  

The "duty to assist is not always a one-way street," and the appellant has an obligation to actively participate in the retrieving of any information pertinent to his claim, to include attending scheduled VA examinations and identifying relevant records.  He is expected to cooperate in the efforts to adjudicate the claim, and his failure to do so subjects him to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Lumbar Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

The Veteran's degenerative disc disease of the lumbar spine is currently assigned a 10 percent evaluation prior to September 9, 2013, and a 40 percent evaluation thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 indicates that degenerative arthritis should be evaluated under the General Rating Formula for Diseases and Injuries to the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. Id., Note (2).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial evaluation in excess of 10 percent for part of the period prior to September 9, 2013.

Initially, at the onset of the period prior to September 9, 2013, the Veteran has not been shown to have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  In fact, during a March 2009 VA examination, the VA examiner indicated that the Veteran had forward flexion to 90 degrees with no objective evidence of pain, and he did not have additional limitation of motion due to repetitive motion testing.  In addition, the Veteran did not have combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Rather, he demonstrated a combined range of motion of the thoracolumbar spine of 240 degrees.

Moreover, the evidence does not show that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Indeed, during the March 2009 VA examination, the Veteran denied having a history of muscle spasms, and the examiner noted that there were no muscle spasms or guarding on examination of the Veteran's back.  In addition, the March 2009 VA examiner specifically noted that the Veteran did not have muscle spasms, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  

There is also no indication that the Veteran had incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the previous 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In fact, the evidence of record shows that the Veteran has not been prescribed bed rest by a physician at any point during the appeal.  As such, to the extent this criteria is for application, the Veteran has not been shown to have met the criteria for an increased evaluation under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an initial evaluation in excess of 10 percent for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher, for the period prior to October 20, 2010.  In this regard, the Board observes that the Veteran complained of pain during the March 2009 VA examination.  However, the effect of the pain in the Veteran's back is contemplated in the currently assigned 10 percent evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the March 2009 VA examiner noted that there was pain with range of motion testing, but there was no additional loss of motion on repetitive use of the joint.  The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Therefore, the Board finds that the Veteran's degenerative disc disease of the lumbar spine warrants a 10 percent rating, and no higher, for the period prior to October 20, 2010.

Nevertheless, in an October 20, 2010, private treatment note, a physical therapist noted that the Veteran had 20 percent lumbar flexion, 20 percent lumbar extension, and 20 percent of side bending on range of motion of the lumbar spine before onset of pain.  During an April 2012 VA pain clinic treatment note, the treating physician also reported that the Veteran was unable to forward bend due to fear of increased pain.  On examination, she noted that he had diffuse lumbar hypersensitivity without palpable spasm or trigger point, and he demonstrated normal muscle strength in his bilateral upper and lower extremities.  She further indicated that the Veteran did have difficulty rising from a seated position and was unable to put his shoes on or tie his shoes.  In addition, during an August 2012 VA examination, the Veteran refused to perform range of motion testing of the thoracolumbar spine; he stated that he was unable to move due to pain.  

The evidence of record shows that, since October 20, 2010, the Veteran's service-connected low back disability has been manifested by symptoms that include severe pain, limitation of motion, and functional loss.  The Board notes that the March 2009 VA medical examination showed that the range of motion of the Veteran's spine was not as severe enough to entitle him to a schedular rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.  However, given the evidence that his disability is productive of severe low back pain, functional loss, and flare-ups, the Board finds that the initial 40 percent schedular rating is warranted from October 20, 2010.  The Board finds that the symptoms associated with the Veteran's service-connected low back disability are the functional equivalent of favorable ankylosis, thereby warranting a 40 percent schedular rating. See also 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

The evidence does not show, however, that the Veteran is entitled to a schedular rating in excess of 40 percent at any time since October 20, 2010, under the General Rating Formula for Diseases and Injuries of the Spine, including unfavorable ankylosis of the thoracolumbar spine. Indeed, as set forth above, repeated VA examiners have specifically indicated that the Veteran's service-connected low back disability is not manifested by unfavorable ankylosis, nor has he exhibited any symptoms indicative of unfavorable ankylosis, such as dyspnea.  Specifically, during a September 2013 VA examination, the Veteran reported that he was unable to move his back at all; however, range of motion testing showed that the Veteran demonstrated forward flexion to 10 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 10 degrees.  The examiner noted that the Veteran did not perform range of motion testing at maximum effort because he reported that he would have a lot of pain if he performed any motion.  He had no additional limitation of motion due to repetitive motion testing.  Likewise, during a January 2016 VA examination, the Veteran stated that he had pain with any motion of his low back, yet range of motion testing showed that the Veteran demonstrated forward flexion to 20 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  The examiner noted that the Veteran did not provide good effort on range of motion testing due to pain.  There was no additional limitation of motion due to repetitive testing.  The January 2016 VA examiner also specifically noted that there was no ankylosis of the spine.  

The Board has considered whether a rating in excess of 40 percent could be assigned, pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59.  The current 40 percent rating discussed immediately above, however, is based on evidence showing that the Veteran's spine disability is manifested by symptoms which include significant pain, flare-ups, and functional loss.  The record shows no additional factors, such as atrophy of disuse, which would restrict motion to such an extent that the criteria for a rating in excess of 40 percent would be justified. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2016). 

The Board has also considered whether the appellant is entitled to a rating in excess of 40 percent for the period beginning October 20, 2010, under the rating criteria for evaluating intervertebral disc syndrome.  In this case, the Board finds that these criteria have not been met for any period of the claim.  There is no indication that the Veteran has had incapacitating episodes incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Rather, the evidence of record shows that the Veteran has not been prescribed bed rest by a physician at any point during the appeal.  Moreover, the August 2012, September 2013, and January 2016 VA examiners each stated that the Veteran did have intervertebral disc syndrome, but he had no incapacitating episodes over the previous 12 months due to intervertebral disc syndrome.  Thus, the Board finds that a rating in excess of 40 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

For these reasons, the Board finds that the Veteran's degenerative disc disease of the lumbar spine warrants a 40 percent rating, and no higher, for the period beginning October 20, 2010.

The Board further finds that a separate disability rating is not warranted throughout the entire appeal period because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his already service-connected lumbar spine disability.  See Bierman v. Brown, 6 Vet. App. 125, at 129-32 (1994).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In fact, during the September 2013 and January 2016 VA examinations, the Veteran denied having a history of any neurologic abnormalities or findings related to his back disability.  Thus, the Board concludes that the evidence weighs against a finding that the Veteran suffers from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.


Hypertension

The Veteran's service-connected hypertension is currently assigned a 10 percent evaluation, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.

Under Diagnostic Code 7101, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  A 40 percent rating is appropriate for diastolic pressure predominantly 120 or more.  A 60 percent rating is assigned for diastolic pressure predominantly 130 or more. Id.

Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

There are three notes to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Note (2) requires the evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial rating higher than 10 percent for hypertension.  For the entire period on appeal, the evidence of record does not reveal blood pressure readings with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, which are the criteria necessary to demonstrate a 20 percent rating. See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

In this regard, during an April 2009 VA hypertension examination, the Veteran's blood pressure readings were recorded as 135/76, 132/73, and 132/72.  During a September 2013 VA hypertension examination, the Veteran's blood pressure readings were recorded as 143/74, 162/96, and 155/93.  No VA treatment notes or private treatment notes of record included blood pressure readings with a diastolic pressure over 110 or a systolic pressure over 200.

Based on the foregoing, the evidence shows that the Veteran's diastolic pressure has not been predominantly 110 or more and that his systolic pressure has not been predominantly 200 or more.  Therefore, the Board finds that the preponderance of the evidence is against a finding that an evaluation in excess of 10 percent is warranted.





ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine for the period prior to October 20, 2010, is denied.

Subject to the law and regulations governing the payment of monetary benefits, entitlement to an initial 40 percent evaluation, but no higher, for degenerative disc disease of the lumbar spine for the period since October 20, 2010, is granted.

An initial evaluation in excess of 10 percent for hypertension is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


